Citation Nr: 1729788	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease, L5-S1.  

2. Entitlement to a disability rating for right lower extremity radiculopathy in excess of 10 percent prior to March 23, 2009 and in excess of 20 percent from March 23, 2009.  

3. Entitlement to service-connection for left lower extremity radiculopathy secondary to lumbosacral strain with degenerative disc disease, L5-S1.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1996 through September 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from 
a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a July 2015 videoconference.  A transcript of the hearing is associated with the record.  

The Board remanded these matters for further development to the Agency of Original Jurisdiction (AOJ) in November 2015 and December 2016.  

In an August 2016 remand order, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Partial Remand (JMPR) and remanded the Veteran's claim for an evaluation of degenerative disc disease, L5-S1 in excess of 40 percent.  The JMPR noted a remand was necessary for further extraschedular consideration of a higher rating based on symptomatology including sleep impairment, interference with sexual relations, use of a wheelchair, and interference with the Veteran's ability to work.  

In a July 2017 letter, the Veteran requested that the Board clarify which issues are currently on appeal before the Board.  The Board clarifies that the issues on the title page of this decision are currently on appeal.  The Board also notes that the Veteran has indicated the Board should avoid further delay in adjudicating these matters.  See May 2017 letter from the Veteran.  The Board finds the evidence of record is sufficiently developed for the purpose of addressing the issues raised in the August 2016 JMPR.  Therefore, the Board has decided to issue a decision on the issues raised in the JMPR rather than further delay the case.

The issues of (1) entitlement to a disability rating for right lower extremity radiculopathy in excess of 10 percent prior to March 23, 2009 and in excess of 20 percent from March 23, 2009, (2) entitlement to service-connection for left lower extremity radiculopathy secondary to a lumbosacral strain with degenerative disc disease, L5-S1, and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for further development.  

The AOJ is still conducting further development in regard to the remaining claims filed by the Veteran including scheduling a central office hearing in Washington, DC at the Veteran's request.  See December 2016 Appeal to the Board of Veterans' Appeals.

The issue of entitlement to service connection for erectile dysfunction secondary to degenerative disc disease, L5-S1 has been raised by the record in a November 2007 statement and several subsequent statements, but it has not been fully adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1. The preponderance of the evidence shows the Veteran did not experience ankylosis of the spine or episodes of incapacitation having a total duration of at least 6 weeks during a period of 12 months.  

2. The Veteran's service-connected lumbosacral strain with degenerative disc disease, L5-S1 does not present an exceptional or unusual disability picture.  



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for degenerative disc disease L5-S1 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).  

2. Application of the extraschedular rating provisions for lumbosacral strain with degenerative disc disease, L5-S1 is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letters in October 2009 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, service personnel records, VA treatment records, private medical treatment records from identified providers, Social Security Administrative (SSA) records, and lay statements have been associated with the record.  Examinations of the Veteran's back disability were conducted in July 2007, November 2007, December 2007, June 2009, October 2010, and March 2013.  

Ratings Principals

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The spine is rated under DCs 5235-5243 unless 5243 is evaluated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , DCs 5235-5243.  A 60 percent rating (under the formula for IVDS) contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Entitlement to a schedular disability rating in excess of 40 percent for a lumbosacral strain with degenerative disc disease, L5-S1. 

The decrease in the Veteran's range of motion in the thoracolumbar spine as well as incapacitating episodes due to IVDS are contemplated by the rating schedule under DCs 5235-5243.  Under the formula based on a loss of range of motion, the Veteran's lumbosacral strain with degenerative disc disease, L5-S1 is currently rated at 40 percent under DC 5242.  The Veteran has not been rated under the formula for IVDS because the evidence does not show that the Veteran would be entitled to a higher rating under that formula. 

Pertinent neurological symptoms detailed in multiple medical examinations have been described by the examiners as being attributable to neuropathy or radiculopathy.  The Board considered that Veteran has also been separately evaluated for mild-moderate radiculopathy in the right lower extremity, and the Veteran's appeal for a higher rating for radiculopathy will be addressed separately following a Board hearing at the Veteran's request.  Nevertheless, the Board has considered all pertinent symptomatology associated with the Veteran's back condition in assessing the Veteran's disability picture in the context of the specific issues identified in the August 2016 JMPR.  

After reviewing the totality of the evidence currently of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher schedular rating for a lumbosacral strain with degenerative disc disease, L5-S1.  Specifically, the Board finds that the preponderance of the evidence is against a finding that the Veteran experienced ankylosis of the spine or episodes of incapacitation having a total duration of at least 6 weeks during a period of 12 months.  

Pertinent treatment records show the Veteran has a history of reports of back pain and increased discomfort with standing more than 10 minutes, sitting more than 10 minutes, driving more than 20 minutes, walking more than one-quarter mile, twisting, turning, bending, or lifting more than 15 pounds, and with running.  See, e.g., January 2003 Physical Therapy Note from South Texas Healthcare System.  The Board has considered the treatment records, subjective complaints, and objective findings in the context of the totality of the evidence including many formal examinations by medical doctors since the Veteran filed his claim.  

The Veteran was examined in July 2007 by M.E.O., a medical doctor.  Thickening of the L5-S1 nerve root on the left was noted.  The Veteran complained of low back pain and pain down his right leg.  A motor examination revealed normal strength in the Veteran's arms and lower extremities including normal dorsiflexion and plantar flexion.  Reflexes were +1 in the arms and +1-1/2 in both knees and +2 in his ankles.  Sensory testing revealed diminished pin over the dorsum of his right foot and right lateral lower leg.  Cerebellar was fair.  Gait was limited because of the Veteran's back pain.  The Veteran was not able to get to get out of his chair and get up on the examining table because of his low back pain.  It was noted that the Veteran uses a wheelchair much of the time.  The examiner opined that it is at least as likely as not that his leg symptoms are related to his service-connected low back problems.  While the Veteran noted peripheral neuropathy, the examiner opined it is more likely a lumbar radiculopathy.  

In a November 2007 spine examination with Dr. S.P.B., the Veteran continued to report radiating back pain, decreased mobility, stiffness, erectile dysfunction, leg weakness, bowel and bladder dysfunction, and numbness and tingling in both legs.  He stated that he was having flare-ups marked by increased back pain that was described as being 10 out of 10 in severity and that reportedly necessitated bed rest.  In terms of function, the Veteran reported that he needed assistance with all daily activities.  He reported that he had as many as 30 incapacitating episodes a month (365 incapacitating episodes a year) with each such episode lasting a full day.  He reported to the examiner that bed rest was being recommended by his VA physician, Dr. C.  

The Veteran reported to the examination in a wheelchair.  On examination, he demonstrated abnormal gait and posture.  Tenderness was noted over the thoracolumbar spine.  Straight leg raises were positive on the right and negative on the left.  Apparently because he was bound to his wheelchair, the Veteran was unable to demonstrate any thoracolumbar motion.  Still, there was no evidence of spasms or ankylosis, and the examiner determined that there were no signs of IVDS with chronic and permanent nerve root involvement.  

The Veteran attended another examination with Dr. D.J.A. at the Neurology Center of San Antonio, P.A. in December 2007.  Right lower extremity strength testing was 4/5, both proximally and distally.  Left lower extremity strength 5/5.  Reflexes were reduced in the right upper and lower extremities and 2+ in the left lower extremities.  Sensation was reduced by 50 percent to light touch and vibration in the right lower extremity.  A neurological consultation found that MRI films from the year did not demonstrate any major structural pathology that would explain the Veteran's symptoms.  The examination was remarkable for a left afferent pupillary defect, right hemiparesis and reduced sensation in the right lower extremity.  The findings suggested a left hemispheric process also involving the left optic nerve, with differential diagnosis including multiple sclerosis, tumor, or vasculopathy.  

The Veteran attended another examination in June 2009 with Dr. J.G, who assessed limitations due to his back disability.  The Veteran reported tingling and numbness in the legs, abnormal sensation, pain, anesthesia, weakness of affected parts and paralysis of affected parts.  He described episodes of paralysis to the right leg where he would call a rapid response team and be taken urgently to the hospital.  He reported that the symptoms occurred constantly.  He reported he was unable to walk and required a wheelchair for mobility and assistance for transfers from bed to wheelchair and back to bed.  Neurological coordination was noted to be within normal limits.  The right lower reflexes reveal knee jerk 1+ and ankle jerk 1+.  The left lower extremity reveal knee jerk 3+ and ankle jerk 2+.  The motor exam to lower extremities was limited due to low back pain.  Functional impairment was found due to inability to ambulate and the need for a wheelchair.  There was impairment in the ability to transfer to and from the wheelchair needing assistance.  

The Veteran was examined again in October 2010 by Dr. S.P.B..  The Veteran stated he had weakness of the spine, leg and foot.  He indicated having bowel problems in relation to the spine condition.  He reported fecal leakage that occurs less than 1/3 of the day, which was described as moderate.  He did not require a pad.  He reported not experiencing obstipation.  He reported erectile dysfunction in relation to the spine condition.  He reported he cannot achieve and maintain an erection.  He reported bladder problems in relation to the spine condition.  He indicated he urinates 15 times a day at intervals of 1 hour.  He reported urinary frequency at night is 15 times at intervals of 45 minutes.  The Veteran reported incontinence.  He did not use an appliance.  The Veteran indicated he does not use absorbent material for the bladder problems.  He indicated he did not have urinary retention.  He reported urinary urgency.  He reported experiencing pain, which began 15 years ago.  It is located on the back/leg and the pain occurs constantly.  The pain travels to the right lower extremities.  The Veteran indicated the pain level is severe.  The pain can be exacerbated by physical activity and increased food intake.  At the time of pain he cannot function with or without medication.  The Veteran reported being bound to a wheelchair.  He indicated therapy helped him with mobility.  He was taking Gabapentin 3 times per day, which helped a little but caused grogginess.  

In regard to the thoracolumbar spine specifically, the October 2010 examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as spinous process.  The spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature was normal.  There was positive straight leg raising on the right.  There was negative straight leg raising on the left.  There was no atrophy present in the limbs.  There was no ankylosis of the spine.  The lumbar spine range of motion was not applicable because the patient was wheelchair-bound and unable to stand.  There were signs of lumbar IVDS, but the examiner opined they did not cause any bowel dysfunction, bladders dysfunction, and erectile dysfunction.  The examiner opined that the effect of the condition on the Veteran's usual occupation is moderate and the effect of the condition on daily activity is minor.  

During another VA examination of the Veteran's spine in March 2013, the Veteran reported that he was able to perform all of his own personal care and was able to perform chores that did not require standing or walking.  He reported that he was able to use the computer, read, and paint.  He stated that he was unable to prepare food, bathe himself, groom himself, and toilet by himself.  Again, the Veteran was noted using a wheelchair, and he reported to the examiner that he used his wheelchair and crutches in performing his daily activities.

On physical examination, the Veteran demonstrated normal posture but abnormal stuttering gait due to back pain and right leg weakness.  The examiner opined that the Veteran was able to walk unassisted only within his home and that otherwise he required the use of a walker and/or two canes.  Still, the examiner opined that the Veteran was able to leave his home without restriction.  The Veteran demonstrated thoracolumbar motion including flexion from 0 to 30 degrees, extension from 0 to 10 degrees, lateral flexion from 0 to 10 degrees bilaterally, and lateral rotation from 0 to 10 degrees bilaterally.  The Veteran demonstrated abnormal weight bearing in that that he was unable to stand for more than short periods of time due to both back pain and right leg weakness.

The Board affords the opinions of the examiners cited above some probative weight as they consistently show that the Veteran's back disability caused significant functional loss considering pain and weight bearing including reduced range of motion and significant limitations in walking, standing, and sitting.  The Board also affords some probative weight to the Veteran's statements regard his subjective symptoms including pain and other neurological symptoms.  However, the Board finds that preponderance of the evidence shows that the Veteran's disability picture for his back disability most nearly approximates a 40 percent rating.  

In particular, the Board notes that the examinations cited above show that the Veteran did not have ankylosis of the spine.  While there was some difficulty measuring range of motion during some of the spine examinations due to the Veteran's reliance on a wheelchair, the Board notes that the evidence shows the Veteran is capable of some ambulation without the wheelchair.  See Veteran's July 2015 hearing testimony; March 2013 VA examination.  Moreover, the March 2013 examination revealed that the Veteran is capable of significant flexion in the thoracolumbar spine.  Therefore, a higher rating is not warranted under DCs 5235-5242.

During his July 2015 video conference hearing, the Veteran testified that he continues to experience daily and constant low back pain and that his pain symptoms were worsened when his body was in certain positions.  He testified further that the pain symptoms disrupted his sleep and impaired his ability to drive.  According to the Veteran, he required bed rest seven to 10 days a month because of his back pain.  He reported experiencing radiating pain and pinching in this legs.  In terms of function, he stated that he was able to stand for no more than a couple of minutes at a time and that he was unable to sit for long periods.  He testified that he was required to change positions approximately once every couple of minutes.  Although he testified that he still used a wheelchair during periods of increased pain, he denied needing his wheelchair all of the time.  The Veteran testified his sleep and sex life were also disrupted due to pain.

The Board considered ratings under IVDS using the formula applicable under DC 5243.  However, while the Board notes the examinations revealed some evidence of IVDS, the treatment records do not show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Specifically, the records do not show that the Veteran's doctors ordered bed rest consistent with a finding of such incapacitating episodes.  

In addressing lay evidence and determining what, if any, probative value may be attached to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to state for the record whether he has had incapacitating episodes, the frequency and duration of such episodes, and whether he has been prescribed bed rest.  

However, the Board finds that the Veteran's claims essentially of being in a constant state of incapacitation and requiring constant bed rest over the period from November 2006 through November 2007 are not credible and are not supported by the other evidence in the record.  Initially, the Board observes that VA treatment records in the claims file, which correspond to treatment received by the Veteran from 2006 through 2013, make no reference at all to any prescribed bed rest.  Thus, the Veteran's assertion during the November 2007 examination that he had been prescribed bed rest does not appear to be consistent with the record.  Moreover, although those records do note complaints of ongoing low back pain, they also make no reference to incapacitation, whether reported subjectively or observed during objective examination and treatment.  Social security records in the claims file indicate that the Veteran has received disability benefits; nonetheless, show that the basis of the Veteran's disability was his mental health disorder and not his spine disorder.  The records obtained from the Social Security Administration (SSA) also contain no express fact or medical finding that is consistent with the Veteran's claimed incapacitation.  

Objective findings from the relevant time period also do not support a finding of a medical condition necessitating weeks of bed rest within a twelve month period.  For example, a December 2007 neurosurgical assessment by Dr. S.G. and Dr. F.M.E. at the Frank M. Tejeda Outpatient Clinic indicates that the Veteran's MRI films of the spine and brain are not consistent with the Veteran's complaints and did not correlate to his examination findings.  Dr. S.G. indicated that he spotted the Veteran walking outside of the hospital at a local café without a wheelchair or walker present.  Dr. S.G. noted that the Veteran had a fluid gait and that he was unmistakably recognizable due to his facial scaring and resultant hair pattern.  He noted that the observation ran countercurrent to the Veteran's assertion that he put forth when he was seen two days prior, during which the Veteran claimed to have not walked in six months due to weakness and pain.  The Board affords these statements some probative weight and finds that the Veteran's statements are not entirely consistent with the medical evidence of record. 

Given the inconsistencies noted above, the Board concludes that the Veteran's assertion that he was incapacitated from November 2006 through November 2007 and that he was prescribed bed rest are not credible.  Therefore, the Board finds they are not entitled to any probative weight.  See Layno, 6 Vet. App. at 469; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board affords more probative weight to the medical opinion evidence and treatment records, which do not corroborate the Veteran's accounts of incapacitating episodes.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating under the rating formulas for DCs 5235-5243.  

Extraschedular considerations for a lumbosacral strain with degenerative disc disease, L5-S1.

In this case, the Veteran has raised the issue of whether the rating schedule contemplates the Veteran's disability picture for degenerative disc disease, L5-S1.  Particularly, the Veteran contends that the rating schedule does not contemplate his symptoms including loss of sleep, loss of sexual function, his need to use a wheelchair, and occupational impairment.  See August 2016 JMPR. 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating under DC 5242 does not fully contemplate the Veteran's disability picture for degenerative disc disease, L5-S1 to the extent that it manifested by interference with the Veteran's sleep, interference with the Veteran's sexual function, and the need to use of a wheelchair.  See December 2016 Board remand order.  These issues were referred to the Director of Compensation, who issued an administrative decision denying the Veteran an extraschedular rating.  

As the issue has returned to the Board on appeal, the Board must now consider whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  After reviewing and weighing the totality of the evidence currently of record, the Board finds that this case does not present such an exceptional or unusual disability picture.

While the Veteran did allege he experienced episodes of incapacitation, pertinent treatment records do not show that the Veteran's service-connected disabilities have necessitated frequent periods of hospitalization.  As noted above, while the Veteran alleged daily episodes of incapacitation, there is no credible evidence supporting a finding that the Veteran was prescribed extended bed rest.  Therefore, the focus on the Board's analysis is on whether the Veteran's sleeping difficulties, sexual difficulties, and wheelchair use associated with his service-connected disabilities reveals an exceptional or unusual disability picture, which results in marked interference with employment.  

In regard to sleeping difficulties, the Board notes that the Veteran's symptoms have been largely attributed to his psychological disabilities, and the Veteran has also has a pending claim before the Board for entitlement to service-connection for sleep apnea.  See, e.g., November 2010 psychological evaluation by K.J.G..  The issue of service connection for a sleep disorder will be separately addressed pending a Board hearing at the Veteran's request.  

The Board acknowledges the Veteran suffers from sleep disruptions due in part to his back pain.  See, e.g., January 2003 Physical Therapy Note from South Texas Healthcare System.  At the July 2015 hearing, the Veteran testified he slept between an hour-and-a-half to three hours on average.  While sleep deprivation may cause some interference with employment, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleeping difficulties due to his back pain have resulted in marked interference with employment.  For example, the record does not support a finding that the Veteran's sleeping problems have resulted in an inability to maintain concentration, persistence, or pace on simple, routine tasks consistent with an ability to perform at least some sedentary work.  At his July 2015 hearing, the Veteran testified that the primary reason he quit working was for issues related to mental health issues rather than sleep deprivation due to pain.

As noted above, the issue of service-connection for erectile dysfunction secondary to the Veteran's back disability has been referred to the AOJ for consideration.  However, even assuming these symptoms are secondary to the Veteran's back disability, the Board finds that the Veteran's sexual dysfunctions would not result in marked interference with employment and would not preclude the performance of sedentary work.  

The Board notes that the Veteran has utilized a wheelchair to assist his mobility during periods of increased back pain.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back disability necessitates the use of a wheelchair with a frequency that results in marked interference with employment.  As noted above, the Veteran's treating providers found that the Veteran's subjective reports are not entirely consistent with the objective medical evidence including imaging of the back.  During the March 2013 VA examination, the Veteran stated that he is able to do sedentary work such as using a computer as long as it does not required sitting for prolonged periods of time.  At his July 2015 hearing, the Veteran testified that he was able to perform a security officer job in the past because it allowed him the flexibility to sit or stand.  The Board notes that the Veteran testified that he does not need to use the wheelchair at all times and is capable of standing.  Therefore, the Board finds that the Veteran's wheelchair use would not preclude employment in jobs that allow the Veteran the option to sit or stand and does not render the use of the ratings schedule impractical.  As noted above, the ratings schedule accounts for significant functional loss including episodes of incapacitation under multiple diagnostic codes.  Additional limitations due to radiculopathy are separately rated and will be further addressed pending further development including a Board hearing at the Veteran's request.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran's other service-connected disabilities are mild-moderate radiculopathy in the right lower extremity, gastroenteritis also claimed as gastrointestinal reflux disease, malaria with tinea pedis, hearing loss, and tinnitus.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, an extraschedular disability rating is denied.  


ORDER

Entitlement to a disability rating for lumbosacral strain with degenerative disc disease, L1-S1 in excess of 40 percent is denied. 


REMAND

In a December 2015 decision and remand order, the Board remanded several issues for further development including the issues of (1) entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy prior to March 23, 2009 and in excess of 20 percent from March 23, 2009 and (2) entitlement to a TDIU.  The Board also requested that the AOJ conduct further development in regard to the issue of (3) entitlement to service-connection for left lower extremity radiculopathy secondary to lumbosacral strain with degenerative disc disease, L5-S1.  

The Board instructed the AOJ to obtain an additional VA examination of the Veteran's limitations associated with the Veteran's right lower extremity radiculopathy and to determine whether the Veteran has left lower extremity radiculopathy related to his service.  The Board noted that the prior examiners did not adequately address many of the Veteran's complaints including erectile dysfunction, bowel dysfunction, and bladder dysfunction.  The Board noted that the examiners from those examinations did not comment upon whether those complaints were objectively confirmed during the examination and whether they are manifestations of radiculopathies associated with the Veteran's lumbosacral spine disability.  The Board noted that the Veteran's most recent spine and neurological examination made no mention of bowel, bladder, and erectile dysfunction.  To date, the AOJ has not obtained an additional examination adequately addressing these issues.  

The Board also noted that in relation to the Veteran's claim for a TDIU, the record shows that service connection is presently in effect for the Veteran for lumbosacral strain with degenerative disc disease at L5-S1, rated 40 percent disabling; right lower extremity radiculopathy, rated 20 percent disabling; miliaria with tinea pedis, rated 10 percent disabling; gastroenteritis, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, rated 10 percent disabling.  To date, the Veteran has not been afforded a current VA examination to determine the degree to which the Veteran's radiculopathy and associated symptoms impair the Veteran's occupational functioning (either acting alone or in conjunction with the other disabilities).  

The AOJ must obtain the requested VA examinations and complete necessary development requested by the Board in its December 2015 remand order before the Board can effectively adjudicate these issues.  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his right lower extremity radiculopathy and other service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

2. The AOJ should request that the Veteran identify any relevant outstanding records.  The AOJ should make reasonable efforts to obtain the records and associate them with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. After the above development has been completed to the extent possible, the AOJ should arrange for the Veteran to undergo a VA neurological examination to determine whether all symptoms and manifestations that are attributable to the Veteran's lumbar spine disability.  To the extent possible, the examination should also determine whether the Veteran has a radiculopathy in his left lower extremity.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be performed.  The examiner should provide opinions as to the following questions:

(a) Does the Veteran have a left lower extremity radiculopathy that is associated with his spine disability?  If so, which nerve group is involved?  Would you characterize paralysis of the involved nerve group as being complete or incomplete?  If you believe paralysis of the nerve group is incomplete, would you characterize it as being mild, moderate, moderately severe (only for sciatic nerve involvement), or severe?

(b) What are the symptoms and manifestations associated with the Veteran's right lower extremity radiculopathy?

(c) Is there any bowel, bladder, or erectile dysfunction associated with the Veteran's radiculopathy?

(d) Does the Veteran's right lower extremity radiculopathy involve incomplete or complete (i.e., foot dangles and drops, no active movement possible of the muscles below the knee, flexion of knee weakened or lost) paralysis of the sciatic nerve?

(e) If the Veteran's right lower extremity radiculopathy is marked by incomplete paralysis of the nerve group involved, would you characterize it as being mild, moderate, moderately severe (only for sciatic nerve involvement), or severe?

(f) What daily activities and functions are the Veteran currently unable to perform due to his radiculopathy?

(g) Does the Veteran's radiculopathy renders him incapable of performing the tasks and duties associated with sedentary employment?  If so, is such inability due to impairment resulting solely from his radiculopathy?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes consideration of and citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4. The Veteran should also be afforded a VA examination of how his radiculopathy and other service-connected disabilities impair the Veteran's current daily and occupational functioning.  The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 
All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide opinions as to the questions posed below:

(a) What are the symptoms and manifestations associated with the Veteran's service-connected disabilities?

(b) What daily activities and functions are the Veteran currently unable to perform due to his service-connected disabilities? 

(c) Is the Veteran currently capable of performing the 	tasks and duties associated with sedentary employment?  If not, is such inability due to impairment resulting solely from his service-connected disabilities?

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

Should the Veteran fail to report to any of the scheduled examinations, the AOJ must obtain and associate with the claims file a copy of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5. After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for right lower extremity radiculopathy prior to March 23, 2009, rated as 10 percent disabling; an increased disability rating for right lower extremity radiculopathy from March 23, 2009, rated as 20 percent disabling; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


